            Case 1:19-cv-01212-AWI-JDP Document 10 Filed 06/26/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   ALLEN HAMMLER,                          1:19-cv-01212-AWI-JDP
10                                           ORDER ADOPTING FINDINGS AND
                  Plaintiff,                 RECOMMENDATIONS
11                                           (ECF No. 9.)
           vs.
12                                           ORDER DISMISSING CASE, WITHOUT
     STATE OF CALIFORNIA, et al.,            PREJUDICE
13
                 Defendants.                 ORDER FOR CLERK TO CLOSE CASE
14

15

16

17          Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action
18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 10, 2020, the Magistrate Judge entered findings and recommendations,
21   recommending that this case be dismissed because of Plaintiff’s failure to prosecute, pay the
22   filing fee, and comply with court orders. (ECF No. 9.) Plaintiff has not filed objections.
23          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
25   court finds the findings and recommendations to be supported by the record and proper analysis.
26   //
27   //
28   //

                                                     1
           Case 1:19-cv-01212-AWI-JDP Document 10 Filed 06/26/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.    The findings and recommendations entered by the Magistrate Judge on March 10,
 3               2020, are ADOPTED IN FULL;
 4         2.    This case is dismissed without prejudice; and
 5         3.    The Clerk is directed to close this case.
 6
     IT IS SO ORDERED.
 7

 8   Dated: June 26, 2020
                                               SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
